                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


LEAGUE OF WOMEN VOTERS,                    )
LEAGUE OF WOMEN VOTERS                     )
TENNESSEE EDUCATION FUND,                  )
AMERICAN MUSLIM ADVISORY                   )
COUNCIL, MID-SOUTH PEACE &                 )
JUSTICE CENTER, ROCK THE VOTE,             )
MEMPHIS CENTRAL LABOR                      )
COUNCIL, and HEADCOUNT,                    )
                                           )
Plaintiffs,                                )
                                           )
v.                                         )                Case No. 3:19-cv-00385
                                           )                Judge Aleta A. Trauger
TRE HARGETT, in his official capacity      )
as Secretary of State of Tennessee,        )
MARK GOINS, in his official capacity       )
as Coordinator of Elections for the State  )
of Tennessee, the STATE ELECTION           )
COMMISSION, and DONNA BARRETT, )
JUDY BLACKBURN, GREG DUCKETT, )
MIKE MCDONALD, JIMMY WALLACE, )
TOM WHEELER, and KENT YOUNCE,              )
in their official capacities as members of )
the State Election Commission,             )
                                           )
Defendants.                                )

                          PRELIMINARY INJUNCTION ORDER

       For the reasons explained in the accompanying Memorandum, the plaintiffs’ Motion for

Preliminary Injunction (Docket No. 54) is hereby GRANTED. The court finds that the plaintiffs

have demonstrated a strong likelihood of success on the merits, that they would suffer irreparable

harm if the injunction is not granted, and that the public interest strongly favors granting the

injunction. The defendants are therefore ORDERED not to take any steps to implement, enforce,

conduct investigations pursuant to, or assist in any prosecution under Tenn. Code Ann. § 2-2-

142(a)–(b) or (e)–(g), Tenn. Code Ann. § 2-2-143, or Tenn. Code Ann. § 2-19-145. Nothing in



    Case 3:19-cv-00385 Document 61 Filed 09/12/19 Page 1 of 2 PageID #: 672
this Order should be construed to limit any official’s authority to enforce any other provisions of

the state’s election code, regardless of whether the activity to which the code is being applied

would also constitute a violation of any of the enjoined provisions.

       It is so ORDERED.

       ENTER this 12th day of September 2019.




                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge




                                                 2

    Case 3:19-cv-00385 Document 61 Filed 09/12/19 Page 2 of 2 PageID #: 673
